DETAILED ACTION
Amendments submitted on March 21, 2022 for Application No. 16/313436 are presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed March 21, 2022 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On pages 8-9, Applicant argues that the cited prior art does not teach “a communication apparatus transmitting information indicating a communication channel to be used in a role determination process for determining roles of a first other communication apparatus and a second other communication apparatus in direct wireless communication”. Applicant additionally argues that the cited prior art does not teach “a communication apparatus transmitting information indicating a communication channel to each of the first other communication apparatus and the second other communication apparatus”.
The Examiner disagrees and in no way concedes nor subscribes to Applicant's summarization or distillation of the art of record. It has been held "All of the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art." In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968). 
Li, Figure 3 [items 307-309] and associated texts such as paragraphs 78-79, teaches the configuration device sending a first configuration message to the first wireless device. The first configuration message includes the device connection code to the first wireless device. This is mapped to the limitation of “a communication apparatus comprising: … a first transmitting unit configured to transmit information indicating a communication channel to the first other communication apparatus” as in claim 1 and similar limitations in claims 6, 11, 12, 16, and 17. Li, Figure 3 [item S311] and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device. The device connection code and the device identifier are then used to establish the secure connection between the first wireless device and the second wireless device. This is mapped to the limitation of “a communication apparatus comprising: … a second transmitting unit configured to transmit the information indicating the communication channel transmitted by the first transmitting unit and the information on the first other communication apparatus acquired by the first acquisition unit to the second other communication apparatus” as in claim 1 and similar limitations in claims 6, 11, 12, 16, and 17. Li teaches transmitting a device connection code to both a first and second wireless device. This connection code is then used to establish a secure connection/channel between the first and second wireless device. Therefore, this connection code is considered as “indicating” to each device what connection/channel should be used for the communications.
However, Li does not specifically teach wherein a role determination process for determining roles of the first other communication apparatus and the second other communication apparatus in direct wireless communication is performed over the communication channel. WiFi, Section 3.1.2 teaches device discovery steps such as a listening/waiting state, a scan phase, and a find phase. WiFi, Section 3.1.4 teaches the steps that are taken for role determination such as Group Owner Negotiation between two wireless devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of WiFi with the teachings of Li. Li teaches establishing a secure connection between two devices by scanning a multi-dimensional code. WiFi teaches performing role determination such as Group Owner Negotiation to set up a P2P Group as well as determining which device is the Group Owner. Therefore, it would have been obvious to use the Group Owner Negotiation as this would have been a simple substitution of one known form of communication for another to yield the predictable results of the first wireless device and the second wireless device establishing a secure connection.
Therefore, the cited prior art does teach the claim limitation in question. It has been held that a publication is good for all it teaches to persons of ordinary skill in the art. In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). A reference is good for all it teaches. In re Meinhardt, 392 F.2d 273, 280 (CCPA 1968). Finally, it is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).
The Examiner would note that the term “indicating” is a very broad term and can be interpreted in many different ways. Applicant has discussed on page 9 the differences between the normal “search process” for establishing a communication channel and that the current invention does not use the “search process” as the communication devices “know” what communication channel to communicate on “without performing a search process”. The Examiner suggests more positively reciting these features in the claim if applicant believes that these are the distinguishing features over the current art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (EP 2963959) hereinafter referred to as Li in view of NPL “Wi-Fi Peer-to-Peer (P2P) Technical Specification Version 1.2” provided in the IDS dated May 1, 2020 hereinafter referred to as WiFi.

As per claims 1, 11, and 16, Li discloses A communication apparatus comprising: 
one or more processors; and one or more memories storing instructions, when executed by the one or more processors, (Li, paragraph 226, teaches a processor and memory.) causing the communication apparatus to function as:
a first reading unit configured to read an image relating to a first other communication apparatus (Li, Figure 3 and associated texts such as paragraphs 63-64, teaches step 301 where a “configuration device acquires configuration password information of a first wireless device and device identifier information of the first wireless device. As shown in Li, paragraphs 8, 11, and 13, the configuration information is read by scanning a multi-dimensional code. Li, paragraph 13, specifically recites “the first/second acquiring unit is specifically configured to: scan a multi-dimensional code of the first/second wireless device”.); 
a first acquisition unit configured to acquire information on the first other communication apparatus from the image read by the first reading unit (Li, Figure 3 and associated texts such as paragraphs 63-64, teaches step 301 where a “configuration device acquires configuration password information of a first wireless device and device identifier information of the first wireless device.); 
a second reading unit configured to read an image relating to a second other communication apparatus (Li, Figure 3 and associated texts such as paragraph 89, teaches step 310 where a “configuration device acquires configuration password information of the second wireless device and device identifier information of the second wireless device. As shown in Li, paragraphs 8, 11, and 13, the configuration information is read by scanning a multi-dimensional code. Li, paragraph 13, specifically recites “the first/second acquiring unit is specifically configured to: scan a multi-dimensional code of the first/second wireless device”.); 
a second acquisition unit configured to acquire information on the second other communication apparatus from the image read by the second reading unit (Li, Figure 3 and associated texts such as paragraph 89, teaches step 310 where a “configuration device acquires configuration password information of the second wireless device and device identifier information of the second wireless device.); 
a first transmitting unit configured to transmit information indicating a communication channel to the first other communication apparatus (Li, Figure 3 [items 307-309] and associated texts such as paragraphs 78-79, teaches the configuration device sending a first configuration message to the first wireless device. The first configuration message includes the device connection code to the first wireless device. This connection code is then sent to the second wireless device and is used to establish a secure connection/channel between the first and second wireless device. Therefore, this connection code is considered as “indicating” to each device what connection/channel should be used for the communications.); 
and a second transmitting unit configured to transmit the information indicating the communication channel transmitted by the first transmitting unit and the information on the first other communication apparatus acquired by the first acquisition unit to the second other communication apparatus (Li, Figure 3 [item S311] and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device. The device connection code and the device identifier are then used to establish the secure connection between the first wireless device and the second wireless device. This connection code is then used to establish a secure connection/channel between the first and second wireless device. Therefore, this connection code is considered as “indicating” to each device what connection/channel should be used for the communications.)  
However, Li does not specifically teach wherein a role determination process for determining roles of the first other communication apparatus and the second other communication apparatus in direct wireless communication is performed over the communication channel.
WiFi discloses wherein a role determination process for determining roles of the first other communication apparatus and the second other communication apparatus in direct wireless communication is performed over the communication channel (WiFi, Section 3.1.2 teaches device discovery steps such as a listening/waiting state, a scan phase, and a find phase. WiFi, Section 3.1.4 teaches the steps that are taken for role determination such as Group Owner Negotiation between two wireless devices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of WiFi with the teachings of Li. Li teaches establishing a secure connection between two devices by scanning a multi-dimensional code. WiFi teaches performing role determination such as Group Owner Negotiation to set up a P2P Group as well as determining which device is the Group Owner. Therefore, it would have been obvious to use the Group Owner Negotiation as this would have been a simple substitution of one known form of communication for another to yield the predictable results of the first wireless device and the second wireless device establishing a secure connection.

As per claim 2, Li in view of WiFi discloses The communication apparatus according to Claim 1, wherein the information on the first other communication apparatus comprises information on a public key of the first other communication apparatus (Li, Figure 3 and associated texts such as paragraph 66, teaches the first wireless device sending its public key to the configuration device.)

As per claim 3, Li in view of WiFi discloses The communication apparatus according to Claim 1, wherein the information on the first other communication apparatus comprises address information on the first other communication apparatus (Li, Figure 3 and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device.)

As per claim 4, Li in view of WiFi discloses The communication apparatus according to claim 1, wherein the one or more memories storing instructions, when executed by the one or more processors, causes the communication apparatus to further function as a storage unit configured to store the information indicating the communication channel and the information on the first other communication apparatus after the first transmitting unit transmits the information indicating the communication channel to the first other communication apparatus (Li, Figure 3 and associated texts such as paragraphs 78-79, teaches the configuration device sending a first configuration message to the first wireless device. The first configuration message includes the device connection code to the first wireless device. Li, Figure 3 and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device. The device connection code and the device identifier are then used to establish the secure connection between the first wireless device and the second wireless device. As these data items are generated and transmitted they must have been stored as least temporarily.) 

As per claim 5, Li in view of WiFi discloses The communication apparatus according to Claim 4, wherein the one or more memories storing instructions, when executed by the one or more processors, (Li, paragraph 226, teaches a processor and memory.) causes the communication apparatus to further function as a deleting unit configured to delete the information stored by the storage unit after the second transmitting unit transmits the information indicating the communication channel and the information on the first other communication apparatus (WiFi, page 54 lines 34-36, teaches that a P2P device may delete the stored credentials when it no longer wishes to connect to the P2P Group that uses those credentials.)

As per claim 9, Li in view of WiFi discloses The communication apparatus according to claim 1, wherein the role determination process comprises Group Owner Negotiation defined in Wi-Fi Direct (WiFi, Section 3.1.4 teaches the steps that are taken for Group Owner Negotiation between two wireless devices.)

As per claim 10, Li in view of WiFi discloses The communication apparatus according to claim 1, wherein the image is a barcode or a two-dimensional code (Li, paragraphs 8, 11 and 13, teaches scanning a multi-dimensional code.)

As per claim 18, Li in view of WiFi discloses The communication apparatus according to claim 1, wherein the first other communication apparatus and the second other communication apparatus transmit or wait a request to start the role determination process over the communication channel (Li, Figure 3 and associated texts such as paragraphs 78-79, teaches the configuration device sending a first configuration message to the first wireless device. The first configuration message includes the device connection code to the first wireless device. At this point in time the configuration information of the second wireless device has not been received by the configuration device. Therefore, the first wireless device is waiting for a connection request from the second wireless device. Li, Figure 3 and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device. The device connection code and the device identifier are then used by the second wireless device to establish the secure connection between the first wireless device and the second wireless device. WiFi, Section 3.1.2 teaches device discovery steps such as a listening/waiting state, a scan phase, and a find phase. WiFi, Section 3.1.4 teaches the steps that are taken for role determination such as Group Owner Negotiation between two wireless devices.)

As per claims 6, 12, and 17, Li discloses A communication apparatus comprising: 
one or more processors; and one or more memories storing instructions, when executed by the one or more processors, (Li, paragraph 226, teaches a processor and memory.) causing the communication apparatus to function as:
a receiving unit configured to receive setting information from an apparatus that reads an image relating to the communication apparatus, the setting information containing information indicating a communication channel (Li, Figure 3 and associated texts such as paragraphs 63-64, teaches step 301 where a “configuration device acquires configuration password information of a first wireless device and device identifier information of the first wireless device. As shown in Li, paragraphs 8, 11, and 13, the configuration information is read by scanning a multi-dimensional code. Li, paragraph 13, specifically recites “the first/second acquiring unit is specifically configured to: scan a multi-dimensional code of the first/second wireless device”. Li, Figure 3 and associated texts, teaches the first wireless device and the second wireless device exchanging information with a configuration device in order to establish a secure direct connection between the first wireless device and the second wireless device. Li, paragraph 4, teaches that the devices can be peers, clients, or Group Owners. Li, Figure 3 and associated texts such as paragraphs 78-79, teaches the configuration device sending a first configuration message to the first wireless device. The first configuration message includes the device connection code to the first wireless device. Li, Figure 3 and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device. The device connection code and the device identifier are then used to establish the secure connection between the first wireless device and the second wireless device therefore “indicating” the channel.); 
a transmitting unit configured, when the setting information received by the receiving unit contains information on another communication apparatus, to transmit a request to start a … process containing the information over the communication channel (Li, Figure 3 and associated texts such as paragraphs 78-79, teaches the configuration device sending a first configuration message to the first wireless device. The first configuration message includes the device connection code to the first wireless device. Li, Figure 3 and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device. The device connection code and the device identifier are then used by the second wireless device to establish the secure connection between the first wireless device and the second wireless device.); 
and a waiting unit configured, when the setting information received by the receiving unit does not contain the information on the other communication apparatus, to wait for a request to start the … process transmitted over the communication channel (Li, Figure 3 and associated texts such as paragraphs 78-79, teaches the configuration device sending a first configuration message to the first wireless device. The first configuration message includes the device connection code to the first wireless device. At this point in time the configuration information of the second wireless device has not been received by the configuration device. Therefore, the first wireless device is waiting for a connection request from the second wireless device.),
wherein the … process including the transmission of the request and the waiting of the request … (Li, Figure 3 and associated texts such as paragraphs 78-79, teaches the configuration device sending a first configuration message to the first wireless device. The first configuration message includes the device connection code to the first wireless device. At this point in time the configuration information of the second wireless device has not been received by the configuration device. Therefore, the first wireless device is waiting for a connection request from the second wireless device. Li, Figure 3 and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device. The device connection code and the device identifier are then used by the second wireless device to establish the secure connection between the first wireless device and the second wireless device.)
However, Li does not specifically teach wherein the role determination process including the transmission of the request and the waiting of the request for determining roles of the communication apparatus and the other communication apparatus in direct wireless communication is performed over the communication channel.
WiFi discloses wherein the role determination process including the transmission of the request and the waiting of the request for determining roles of the communication apparatus and the other communication apparatus in direct wireless communication is performed over the communication channel WiFi, Section 3.1.2 teaches device discovery steps such as a listening/waiting state, a scan phase, and a find phase. WiFi, Section 3.1.4 teaches the steps that are taken for role determination such as Group Owner Negotiation between two wireless devices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of WiFi with the teachings of Li. Li teaches establishing a secure connection between two devices by scanning a multi-dimensional code. WiFi teaches performing role determination such as Group Owner Negotiation to set up a P2P Group as well as determining which device is the Group Owner. Therefore, it would have been obvious to use the Group Owner Negotiation as this would have been a simple substitution of one known form of communication for another to yield the predictable results of the first wireless device and the second wireless device establishing a secure connection.

As per claim 7, Li in view of WiFi discloses The communication apparatus according to Claim 6, wherein the one or more memories storing instructions, when executed by the one or more processors, causes the communication apparatus to further function as a connecting unit configured, when the setting information received by the receiving unit contains a network identifier, to connect to a wireless network identified by the network identifier (Li, Figure 3 and associated texts such as paragraph 91, teaches the configuration device sending the device connection code and the device identifier of the first wireless device to the second wireless device.) 

As per claim 8, Li in view of WiFi discloses The communication apparatus according to Claim 6, wherein the information on the other communication apparatus comprises information on a public key of the other communication apparatus (Li, Figure 3 and associated texts such as paragraph 66, teaches the first wireless device sending its public key to the configuration device.)

As per claim 14, Li in view of WiFi discloses The communication apparatus according to Claim 6, wherein the role determination process comprises Group Owner Negotiation defined in Wi-Fi Direct (WiFi, Section 3.1.4 teaches the steps that are taken for Group Owner Negotiation between two wireless devices.)

As per claim 15, Li in view of WiFi discloses The communication apparatus according to Claim 6, wherein the image is a barcode or a two-dimensional code (Li, paragraphs 8, 11 and 13, teaches scanning a multi-dimensional code.)  

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Li (US Pre-Grant Publication 20150358820) is the US Publication of cited prior art EP 2963959.
EP 2323460 teaches WiFi Direct Group Owner Negotiation.
US 2012/0134349 teaches WiFi Direct (WiFi P2P) and Group Owner Negotiation.
US 2014/0068719 teaches WiFi Direct and credential deletion.
US 2014/0269646 teaches establishing WiFi Direct connections for P2P Groups by scanning QR codes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498